DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 8/16/2021 and 1/4/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Claim Objections
Claims 7-9 and 16-18 are objected to because of the following informalities:  
Claims 7-9 and 16-18 each recite “wherein first channel” in their respective first lines, but this should be “wherein the first channel”.
Claims 9 and 18 each recite the “first channel is a DFS channel and the second channel is the DFS channel,” but this appears to be inconsistent with the examiner’s understanding of the claim, which deals with changing from one DFS channel to another (different) DFS channel. It is suggested to applicant to amend claims 9 and 18 as follows: the “first channel is a first DFS channel and the second channel is a second DFS channel”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 10, 11, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cizdziel et al. (US 2019/0246324, cited in an IDS, hereinafter “Cizdziel”).
Regarding claims 1 and 10, Cizdziel discloses a wireless communication circuitry (AP 304, para. 0037; Figs. 5D-5F, implemented according to device 200, Fig. 2, para. 0029), comprising:
a processor (processor 220);
a communication path, configured to wirelessly communicate with an electronic device by using a first channel(AP 304 uses channel 308a to communicate with client 302, para. 0078, client-serving radio vs second radio resource for CAC on a new channel, para. 0071, see also Figs. 6 and 7); and
a channel detection path, configured to detect at least one channel different from the first channel to generate a detection result while the communication path is wirelessly communicating with the electronic device by using the first channel (2nd radio, receive only, 
wherein processor determines a second channel based on the detection result, and the processor controls the communication path to switch to the second channel from the first channel to communicate with the electronic device (AP 304, performs CAC on the next-best-channel, tested to be clear, and switches from channel 308a to next best channel 308b, para. 0078, Figs. 5D-5F).

Regarding claims 2 and 11, Cizdziel further discloses wherein the channel detection path is a dedicated path (2nd radio, receive only, para. 0077), the channel detection path receives signals from an antenna module to detect the at least one channel to generate the detection result, and the channel detection path does not transmit valid data to the electronic device via the antenna module (2nd radio is receive only, para. 0077, and access point uses antenna to perform CAC, page 8, claim 8).

Regarding claims 4 and 13, Cizdziel further discloses wherein the at least one channel is the second channel, the second channel is a dynamic frequency selection (DFS) channel, and the channel detection path is configured to detect/monitor the at least one channel for a channel availability check (CAC) requirement to generate the detection result (continuously perform CAC on the next-best channel, which is a DFS channel, para. 0077-0078).


when the processor determines to use the second channel to communicate with the electronic device, the channel detection path starts to detect/monitor the second channel for a CAC requirement while the communication path still uses the first channel to wirelessly communicate with the electronic device (process 600, predicts radar in AP’s current channel, step 610, and then selects a new channel where that is not predicted to experience radar usage in step 615; then performs CAC on a 2nd radio which allows the AP to perform the CAC on the new target channel while still continuing to service clients on other radio, para. 0071, Fig. 6, see para. 0069-0074);
and the processor controls the communication path to switch to the second channel from the first channel to communicate with the electronic device when the second channel passes the CAC requirement (once target channel is clear of radar use from the CAC performed in step 630, procedure 600 continues to steer clients to new channel and then the AP changes the channels to the new channel, steps 635 and 640, Fig. 6, see para. 0073-0074, process 600 implemented by processor 220 of Fig. 2, para. 0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cizdziel (US 2019/0246324) in view of Fischer et al. (US 2016/0285611, hereinafter “Fischer”).
Regarding claims 3 and 12, Cizdziel further discloses the channel detection path is configured to detect clearness of the at least one channel to generate the detection result while the communication path is wirelessly communicating with the electronic device by using the first channel (2nd radio resource performs CAC on next-best channel 308b, determines the channel to be clear, para. 0077-0078, Fig. 5E).
However, Cizdziel does not expressly disclose the channel detection path detects clearness of a plurality of channels to generate the detection result.
Fischer discloses a similar communication system using dedicated radar detectors and performing CAC on an alternate channel. Fischer also discloses that the radar detector can be 
Because both Cizdziel and Fischer disclose communication systems using radar detectors performing alternate channel CAC, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one radar detector for the other, for the predictable result of implementing a time/task shared radar detector that monitors one channel while performing CAC on another in the system of Cizdziel.

Claims 7, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cizdziel (US 2019/0246324) in view of McFarland et al. (US 2019/0342795, hereinafter “McFarland”).
Regarding claims 7 and 16, Cizdziel further discloses the first channel is a non-DFS channel and the second channel is a DFS channel (non-DFS followed by DFS would be the case in the event that the procedure 700 results using a non-DFS channel (i.e. “no” at step 710), and the procedure repeats according to para. 0080, and results in the next iteration using a DFS channel (i.e. “yes” at step 710), para. 0079-0080, Fig. 7); 
the communication path directly uses the first channel to wirelessly communicate with the electronic device (AP communicates with client 302 over “first channel” 308a, Fig. 5C, 5D, 5E); and 
nd radio performs CAC on “next channel”, step 720, para. 0081, and AP switches serving channel to new channel, upon successful CAC, para. 0081).
However, Cizdziel does not expressly disclose the channel detection path starts to detect/monitor the second channel for a CAC when the wireless communication circuitry is powered on, and the second channel is a default channel.
McFarland discloses a wifi network system which also uses DFS frequency bands and perform CAC on DFS frequencies, in which during initial start-up, the network only uses a non-DFS channel, and the AP performs CAC on all four DFS channels (para. 0196-0197), wherein the four DFS channels are known to be (channel 60, 100, 124, and 132, para. 0219). Since all 4 DFS channels are known and checked for CAC, they are implicitly considered to be “defaults”. Thus, McFarland suggests the start-up sequence of initially using a non-DFS band prior to performing CAC on a default set of DFS bands.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Cizdziel to incorporate a start-up sequence using non-DFS as the first channel and a default set of DFS bands as the second channel, since this is suggested by analogous Wifi system with DFS and CAC taught by McFarland.

Regarding claims 9 and 18, Cizdziel further discloses the first channel is a DFS channel and the second channel is a DFS channel (DFS followed by DFS would be the case in the event 
when the processor determines to use the second channel to communicate with the electronic device, the channel detection path starts to detect/monitor the second channel for a CAC requirement while the communication path still uses the first channel to wirelessly communicate with the electronic device (AP communicates with client 302 over “first channel” 308a, Fig. 5C, 5D, 5E, while 2nd radio performs CAC on “next channel”, step 720, para. 0081).
However, Cizdziel does not expressly disclose: once a Radar signal corresponding to the first channel is detected, but the second channel has not passed the CAC requirement, the processor controls the communication path to switch to a non-DFS channel from the first channel to communicate with the electronic device while the channel detection path continuous detecting/monitoring the second channel for the CAC requirement; and the processor controls the communication path to switch to the second channel from the non-DFS channel to communicate with the electronic device when the second channel passes the CAC requirement.
However, McFarland discloses that in situations requiring changing channels, the tradition is for an access point which is operating on a DFS channel, but needs to vacate that channel for detected radar, to move to a non-DFS channel, thereby avoiding having to disrupt the network with the 1-minute CAC at the moment, and the access point operates on the non-DFS channel until it is moved back to a DFS channel after a one-minute CAC (para. 0108).
.

Allowable Subject Matter
Claims 5, 6, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/11/2022